DETAILED ACTION

The Office acknowledges receipt of the Applicant’s response filed 26 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Skoglund on 18 July 2022.


The following claims have been amended as shown below:

Claim 1. A method for protecting an at least one outer record jacket wrapped in a shrink wrap and containing at least one record against a seam split comprising:
applying at least one layer of stretchable film material, other than the shrink wrap, capable of preventing a seam split around only a horizontal central axis and a vertical central axis of the outer record jacket containing at least one record.

Claim 13. (cancelled).

Claim 14. (cancelled).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following features:
A method for protecting an at least one outer record jacket wrapped in a shrink wrap… applying at least one layer of stretchable film material, other than the shrink wrap, capable of preventing a seam split around only a horizontal central axis and a vertical central axis of the outer record jacket containing at least one record.
Of the prior art, Marantz (US Patent 4,005,777) is deemed to be the most relevant.  Marantz teaches applying a stretchable film material around both the horizontal and vertical central axis of a package.  However, this stretchable film material is not in addition to a shrink, but is itself the shrink wrap.  Also the shrink wrap is not “only” around the horizontal and vertical central axis.
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731